January 25, 2008


Ms. Tracy J. Willi
Willi Law Firm, P.C.
10916 Palgrave Ct.
Austin, TX 78739-1784

Ms. Pamela H. Walters
Aldine Independent School District
14910 Aldine-Westfield Road
Houston, TX 77032
Mr. Geoffrey W. Hutson
P.O. Box 540326
Houston, TX 77254

RE:   Case Number:  05-0270
      Court of Appeals Number:  01-03-01178-CV
      Trial Court Number:  735465

Style:      AIC MANAGEMENT
      v.
      RHONDA S. CREWS, CURTIS CALDWELL CREWS, ANNETTE CREWS, DENISE CLAUDEN
      CREWS, AND CLAUDE CREWS, JR., THE HEIRS OF EMMA CREWS, VALDA CREWS,
      AND EVA FAY GROSS, AND ALDINE INDEPENDENT SCHOOL DISTRICT

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Karinne         |
|   |McCullough          |
|   |Ms. Beverly Kaufman |